                                                                                   Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 1 of 6



                                                                               1   Amy M. Samberg, NV Bar No. 10212
                                                                                   asamberg@fgppr.com
                                                                               2   FORAN GLENNON PALANDECH
                                                                               3   PONZI & RUDLOFF PC
                                                                                   400 East Van Buren Street, Suite 550
                                                                               4   Phoenix, AZ 85004
                                                                                   Telephone: 602-926-9880
                                                                               5   Facsimile: 312-863-5099
                                                                               6   Lee H. Gorlin, NV Bar No. 13879
                                                                               7   lgorlin@fgppr.com
                                                                                   FORAN GLENNON PALANDECH
                                                                               8   PONZI & RUDLOFF PC
                                                                                   2200 Paseo Verde Parkway, Suite 280
                                                                               9   Henderson, NV 89052
                                                                                   Telephone: 702-827-1510
                                                                              10   Facsimile: 312-863-5099
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   Attorneys for Chubb Bermuda Insurance, Ltd
                                                                              12                            UNTITED STATES DISTRICT COURT
                                                                              13                                    DISTRICT OF NEVADA
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                                   BLOOMIN’ BRANDS, INC.,                             CASE NO. 21-310
                                                                              15
                                                                              16                       Plaintiff,
                                                                                                                                      NOTICE OF REMOVAL
                                                                              17   v.

                                                                              18   AIG SPECIALTY INSURANCE COMPANY;
                                                                                   ARCH SPECIALTY INSURANCE
                                                                              19   COMPANY; ALLIED WORLD ASSURANCE
                                                                                   COMPANY; CHUBB BERMUDA
                                                                              20   INSURANCE LTD.; ACE AMERICAN
                                                                              21   INSURANCE COMPANY; CRUM &
                                                                                   FORSTER SPECIALTY COMPANY;
                                                                              22   HALLMARK INSURANCE COMPANY; HDI
                                                                                   GLOBAL INSURANCE COMPANY;
                                                                              23   IRONSHORE SPECIALTY INSURANCE
                                                                                   COMPANY; MAXUM INDEMNITY
                                                                              24
                                                                                   COMPANY; ENDURANCE AMERICAN
                                                                              25   SPECIALTY INSURANCE COMPANY;
                                                                                   WESTCHESTER SURPLUS LINES
                                                                              26   INSURANCE COMPANY; ZURICH
                                                                                   AMERICAN INSURANCE COMPANY,
                                                                              27
                                                                                                     Defendants.
                                                                              28

                                                                                                                                -1-
                                                                                       Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 2 of 6



                                                                               1                                       NOTICE OF REMOVAL

                                                                               2   TO:      THE HONORABLE JUDGES OF THE ABOVE-ENTITLED COURT:

                                                                               3            Pursuant to 9 U.S.C. §§ 202 and 205, and 28 U.S.C. §§ 1441 and 1446, Defendant Chubb

                                                                               4   Bermuda Insurance Ltd. (“Chubb”) hereby removes this state court action, entitled Bloomin’

                                                                               5   Brands, Inc. v. AIG Specialty Insurance Company, et. al., Eighth Judicial District Court Civil

                                                                               6   Action No. A-21-829435-B 1 (the “State Action”) to the United States District Court for the District

                                                                               7   of Nevada. The grounds for this removal arise out of an international arbitration agreement to be

                                                                               8   conducted pursuant to the Arbitration Act of 1996 of the United Kingdom. Under the Federal

                                                                               9   Arbitration Act, Chubb has an automatic right to remove this entire action to federal court without

                                                                              10   obtaining the consent of any defendant. In support of its petition for removal, Chubb states as
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   follows:

                                                                              12            1.    Defendant Chubb is a foreign company, incorporated under the laws of Bermuda

                                                                              13   with its principal place of business in Hamilton, Bermuda. Chubb has no offices and does not
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14   transact business in the United States, let alone Nevada.
                                            Henders on, Nevada 89052




                                                                              15            2.    Chubb issued an excess property policy to Bloomin’ Brands, Inc. (“BBI”) bearing

                                                                              16   number 01547P02 (the "Chubb Policy"), which contains a provision that mandates any disputes or

                                                                              17   controversies be arbitrated in London under the Arbitration Act of 1996 (as amended or

                                                                              18   supplemented) of the United Kingdom. A copy of the Chubb Policy is annexed hereto as Exhibit A.

                                                                              19            3.    On or about February 12, 2021, BBI filed the complaint in the State Action in the

                                                                              20   Eighth Judicial District Court, Clark County, Nevada, asserting claims for coverage and bad faith

                                                                              21   claim handling against, among others, Chubb. See, Complaint, attached hereto as Exhibit B. The

                                                                              22   Complaint, along with Summons has not been served on Chubb. Upon information and belief, no

                                                                              23   defendant in this action has been served with a Summons and a copy of the Complaint.

                                                                              24            4.    The filing of the lawsuit against Chubb was and is in contravention of the mandatory

                                                                              25   arbitration provision of the Chubb Policy.

                                                                              26
                                                                              27   1
                                                                                    The State Action was initially designated with case number A-21-829435-C , but the number has
                                                                              28   been changed to its current case number, A-21-829435-B.


                                                                                                                                  -2-
                                                                                    Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 3 of 6



                                                                               1           5.      The Chubb Policy has a broad and all-encompassing arbitration provision:

                                                                               2           Any dispute arising out of or relating to this Policy, or the breach thereof, shall be
                                                                                           fully and finally determined in London, England under the provisions of the
                                                                               3           Arbitration Act of 1996 (as amended or supplemented) by an Arbitration Board
                                                                                           composed of three arbitrators. . . . All awards made by the Arbitration Board shall
                                                                               4           be final and no right of appeal shall lie from any award rendered by the Arbitration
                                                                                           Board.
                                                                               5
                                                                                   Exhibit A, at pg. 6 (§ 4) (BBI_001113).
                                                                               6
                                                                                           6.      The arbitration agreement between Chubb and BBI is an international arbitration
                                                                               7
                                                                                   agreement subject to the Convention on the Recognition and Enforcement of Foreign Arbitral
                                                                               8
                                                                                   Awards (hereinafter "the Convention"). 21 U.S.T. 2517, T.I.A.S. No. 6997, 330 U.N.T.S. 38,
                                                                               9
                                                                                   art. II, June 10, 1958.
                                                                              10
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                           7.      BBI is obligated to comply with the above arbitration provision.
                                                                              11
                                                                                           8.      This removal is predicated upon the FAA and an international agreement between
                                                                              12
                                                                                   Chubb and BBI to arbitrate any claims and disputes with respect to the Chubb Policy in London
                                                                              13
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                   under various UK Arbitration Acts.
                                                                              14
                                            Henders on, Nevada 89052




                                                                                           9.      Section 202 of the FAA provides that “[a]n arbitration agreement or arbitral award
                                                                              15
                                                                                   arising out of a legal relationship, whether contractual or not, which is considered as
                                                                              16
                                                                                   commercial . . . falls under the Convention” unless the agreement arises out of a relationship
                                                                              17
                                                                                   “entirely between citizens of the United States.” 9 U.S.C. § 202.
                                                                              18
                                                                                           10.     Section 205 of the FAA authorizes the removal of state court actions involving an
                                                                              19
                                                                                   arbitration agreement falling under the Convention as follows:
                                                                              20
                                                                                                   Where the subject matter of an action or proceeding pending in a
                                                                              21                   State court relates to an arbitration agreement or award falling under
                                                                                                   the Convention, the defendant or the defendants may, at any time
                                                                              22                   before the trial thereof, remove such action or proceeding to the
                                                                                                   district court of the United States for the district and division
                                                                              23                   embracing the place where the action or proceeding is pending. The
                                                                                                   procedure for removal of causes otherwise provided by law shall
                                                                              24                   apply, except that the ground for removal provided in this section
                                                                                                   need not appear on the face of the complaint but may be shown in
                                                                              25                   the petition for removal.
                                                                              26   9 U.S.C. § 205.
                                                                              27           11.     Under 28 U.S.C. §§ 1441 and 1446, defendants have a statutory right to remove a
                                                                              28   case from state court to the district and division of the United States District Court within which

                                                                                                                                    -3-
                                                                                       Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 4 of 6



                                                                               1   such state court action is pending where that case could have originally been filed in federal court.

                                                                               2   The grant of this right is authorized, in part, by Article III, Section 2 of the United States

                                                                               3   Constitution, which extends judicial power of the federal courts to controversies “arising under the

                                                                               4   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

                                                                               5            12.   BBI’s claims are thus removable because they involve an arbitration agreement that

                                                                               6   falls under the Convention, and the implementation of the arbitration will affect the outcome of the

                                                                               7   action against Chubb. This Notice of Removal is timely filed under the FAA. See 9 U.S.C. § 205

                                                                               8   (permitting removal “at any time before the trial”). 2

                                                                               9            13.   BBI’s claims against Chubb cannot be resolved without interpreting the
                                                                              10   arbitration agreement pursuant to the FAA (9 U.S.C. § 2). As such, the resolution of the claims
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11   between BBI and Chubb requires the interpretation of Federal law thus presenting a Federal

                                                                              12   Question and invoking this Court’s jurisdiction. 28 U.S.C. §§ 1331, 1441(a).

                                                                              13            14.   When a civil action is removed solely under §1441(a), only those defendants
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14   who have been properly joined and served must join in or consent to the removal of the
                                            Henders on, Nevada 89052




                                                                              15   action. 28 USC §1446(b)(2)(A). Moreover, there is no requirement under the FAA that Chubb
                                                                              16   obtain the consent of any other defendant in removing this action to this Court pursuant to the FAA.

                                                                              17   Indeed, it would be contrary to and inconsistent with the objectives and purposes of allowing

                                                                              18   removal from state court to federal court under the FAA to require the removing party to obtain

                                                                              19   consent of all other defendants. 3

                                                                              20
                                                                              21
                                                                              22   2
                                                                                    Nev. Rev. Stat. § 597.995, governing arbitrations, has been deemed preempted by the FAA
                                                                                   MMAWC, LLC v. Zion Wood Obi Wan Tr., 448 P.3d 568, 571 (Nev. 2019); Godhart v. Tesla, Inc.,
                                                                              23   No. 2:19-cv-01541-JAD-VCF, 2020 WL 2992414, at *3 (D. Nev. June 4, 2020).
                                                                              24   3
                                                                                     Morevover, because no other defendant has been served at the present time, their consent is not
                                                                                   required. Salveson v. W. States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th Cir.1984) (superseded
                                                                              25   by statute on other grounds); see also Nat'l Roofing Indus. Pension Plan v. Acropolis Investments,
                                                                                   Ltd., No. 2:10-CV-1882 JCM LRL, 2011 WL 830269, at *1 (D. Nev. Mar. 4, 2011); Fortunato v.
                                                                              26
                                                                                   Countrywide Home Loans Inc., No. 2:12-CV-360-JCM-PAL, 2012 WL 13055160, at *1 (D. Nev.
                                                                              27   Apr. 6, 2012); Voga v. U.S. Bank, No. 3:11-CV-316-RCJ-VPC, 2011 WL 5180978, at *3-4 (D.
                                                                                   Nev. Oct. 27, 2011).
                                                                              28

                                                                                                                                   -4-
                                                                                    Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 5 of 6



                                                                               1          15.    The State Court Action is pending in the Eighth Judicial District Court of the State

                                                                               2   of Nevada, County of Clark. This Court embraces Clark County. 28 U.S.C. § 108. This Court is,

                                                                               3   therefore, the proper court to which the action should be removed. 28 U.S.C. §§ 1441(a), and

                                                                               4   1446(a).

                                                                               5          WHEREFORE, Chubb hereby notifies the Plaintiff and the Court that this action has been

                                                                               6   removed from The Eighth Judicial District Court of the State of Nevada, County of Clark.

                                                                               7          Dated this 24th day of February 2021.
                                                                                                                                        FORAN GLENNON PALANDECH PONZI
                                                                               8                                                        & RUDLOFF PC
                                                                               9
                                                                                                                                        By __/s/ Amy M. Samberg_______________
                                                                              10                                                        Amy M. Samberg (NV Bar No. 10212)
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                                                                        400 E. Van Buren, Suite 550
                                                                              11                                                        Phoenix, AZ 85004
                                                                              12                                                        Lee H. Gorlin (NV Bar No. 13879)
                                                                              13                                                        2200 Paseo Verde Parkway, Suite 280
                                                                                                                                        Henderson, NV 89052
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                              14
                                            Henders on, Nevada 89052




                                                                                                                                        Attorneys for Chubb Bermuda Insurance,
                                                                              15                                                        Ltd.
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                  -5-
                                                                                    Case 2:21-cv-00310-KJD-EJY Document 1 Filed 02/24/21 Page 6 of 6



                                                                               1                                   CERTIFICATE OF SERVICE
                                                                               2          I hereby certify that a true and correct copy of the foregoing NOTICE OF REMOVAL

                                                                               3   was served this date by the method indicated:

                                                                               4            BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                   ☐
                                                                               5            number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                                            A printed transmission record is attached to the file copy of this document(s).
                                                                               6            BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                   
                                                                               7            postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                                            as set forth below.
                                                                               8            BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                                   
                                                                                            service upon the Court’s Service List for the above-referenced case.
                                                                               9
                                                                                           BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                              10            the individual(s) listed below.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                              11
                                                                                          Dated this 24th day of February 2021.
                                                                              12
                                                                              13                                                       /s/ Regina Brouse
                                       2200 Pas eo Verde Parkway, Suite 280




                                                                                                                                  An Employee of Foran Glennon
                                                                              14
                                            Henders on, Nevada 89052




                                                                              15
                                                                              16
                                                                              17
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                                   -6-
